 


109 HR 3584 IH: Superfund Polluter Pays Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3584 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Pallone introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the financing of the Superfund. 
 
 
1.Short titleThis Act may be cited as the Superfund Polluter Pays Act. 
2.Extension of Superfund taxes 
(a)Excise taxesSection 4611(e) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(e)Application of hazardous substance superfund financing rateThe Hazardous Substance Superfund financing rate under this section shall apply after December 31, 1986, and before January 1, 1996, and after the date of the enactment of this subsection and before January 1, 2016.. 
(b)Corporate environmental income taxSection 59A(e) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(e)Application of taxThe tax imposed by this section shall apply to taxable years beginning after December 31, 1986, and before January 1, 1996, and to taxable years beginning after the date of the enactment of this subsection and before January 1, 2016.. 
(c)Technical amendments 
(1)Section 4611(b) of the Internal Revenue Code of 1986 is amended— 
(A)by striking or exported from in paragraph (1)(A), 
(B)by striking or exportation in paragraph (1)(B), and 
(C)by striking and exportation in the heading. 
(2)Section 4611(d)(3) of such Code is amended— 
(A)by striking or exporting the crude oil, as the case may be in the text and inserting the crude oil, and 
(B)by striking or exports in the heading. 
(d)Effective dates 
(1)Excise taxesThe amendments made by subsections (a) and (c) shall take effect on the date of the enactment of this Act. 
(2)Income taxThe amendment made by subsection (b) shall apply to taxable years beginning after the date of the enactment of this Act. 
 
